129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gene Abboud, doing business as Broadway Enterprises, Appellant,v.Time Warner Entertainment Company, L.P., a Delaware LimitedPartnership, Appellee.Modern Electronics, Inc., a Nebraska Corporation, Appellant,v.Time Warner Entertainment Company, A Delaware LimitedPartnership, Appellee.
Nos. 97-1225NE, 97-1481NE.
United States Court of Appeals, Eighth Circuit.
Oct. 31, 1997.

Appeals from the United States District Court for the District of Nebraska.
Before FAGG, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Gene Abboud, doing business as Broadway Enterprises, and Modern Electronics, Inc. appeal the district court's orders denying their declaratory judgment actions against Time Warner Entertainment Company because "this action is not ripe and presents no actual controversy."   Their appeals have been submitted on the briefs.  Having considered the record and the parties' arguments, we conclude the district court's rulings are clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.